Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 4 and 5, line 1 each the use of the phrase “adapted for” “adapted as” is noted.  It has been held that the recitation that an element that is “adapted to” or “adapted for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of co-pending Application No. 17/467,304 (reference application) in view of Puszkiewicz et al (US 2019/0119088A1) or Pivac (US 2019/0224846A1).  
Claims 1-5 of application’304 discloses an automated system comprising: a lift, a robotic mechanism, a visual monitoring system, a computing device and a controller as claimed.  Application’304 lacks claiming a boom or an aerial work platform lift.  However, the use of different types of lifting mechanism including scissor, boom or an aerial work platform is known in the art as taught by Puszkiewicz et al (see para [0027]) and Pivac (see para [0122]).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2017/0282202) in view of May et al (US 2015/0128717 A1), Chamoun (US 2018/0362308), Pivac (US 2019/0224846A1), Keersmaekers (US 2013/0112500 A1), and Puszkiewicz et al (US 2019/0119088A1).
As to claims 1-3 and 6, Lim discloses (see Fig 1) an automated system for spraying a wall of a building, the automated system comprising: a mini gondola 10 having a linear track (rail rack 11) disposed thereon, wherein the linear track (11)  is disposed horizontally with respect to the height of the building (see Fig 1); a robotic mechanism (3) slidably mounted on the linear track of a pulley system, the robotic mechanism (3) further having an end effector adapted for supporting a spray nozzle (1) thereon; a visual monitoring system (robotic arm coupled to 3D camera, see para [0016]) configured to scan structural characteristics and profiles of the wall; a computing device (a software program, see para [0016]) disposed in communication with the visual monitoring system and the robotic mechanism, wherein the computing device is capable of receiving the scanned structural characteristics and profile of the wall from the visual monitoring system (scan the wall are to be painted); and a controller (PC, see para [0017]) communicably coupled to the computing device, the controller is capable of independently controlling operation of respective ones of the robotic mechanism, and the spray nozzle according to the scanned structural characteristics  and profiles of the wall.  Furthermore, Lim teaches hoisting and lowering mechanism (see para [0022]) wherein the robotic mechanism is mounted on a lateral track and the mini-gondola using a pulley system (see para [0004]) to move in two ways (vertical height position y-axis) and linear distance (x-axis), but the linear track is not disposed on a boom lift or an aerial work platform lift.  However, the use of different types of lifting mechanism including a pulley hoisting, a boom or a scissor mechanism or others is taught by May et al (see para [0036]), Pivac (see para [0122], and Chamoun (see para [0018]).  Puszkiewicz et al also teaches a linear track (work platform) provided with a lift device including a boom assembly, an aerial work platform or a scissor lift.  Keersmaekers also teaches (see Fig 1) a linear track (work floor 2) disposed on a scissor lift (4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the linear track having two ways track on a boom lift or an aerial work platform lift to ascend and descend the work floor.  
As to claim 4, in Lim the two-way track is not adapted as a H-shaped track.  However, Keersmaekers teaches the two-way track adapted as a H-shaped track (see frame 65 with H shaped beams Figs 19-20).  It would have also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the track in H shape as desired.
Regarding claim 5, in Lim the end effector is adapted for supporting an inspection means for automating wall inspection (see para [0016]).

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bolivar (US 2017/0129133A1) in view of Pivac et al (US 2009/0038258A1).
As to claims 1-3, Bolivar teaches (see Fig 1, para [0013], [0016]) an automated system capable of spraying a wall of a building (under construction), the automated system comprising: a boom lift or an aerial work platform (see claims 23 and 18) having a linear track disposed thereon, wherein the linear track is disposed horizontally with respect to the height of the building (see para [0051]); a robotic mechanism (arm 108) slidably mounted on the linear track of the boom lift, the robotic mechanism further having an end effector adapted for supporting a spray nozzle (head 18) thereon; a visual monitoring system (sensors, see para [0051] and claim 19) capable of scanning structural characteristics and profiles of the wall; a computing device (see para [0014],[0050] and Fig 4, a controller 14 or electronics 117) disposed in communication with the visual monitoring system and the robotic mechanism [see para [0054]), wherein the computing device is capable of receiving the scanned structural characteristics and profile of the wall from the visual monitoring system (see para [0051] for detection of terrain); and a controller (a controller 14 or electronics 117) communicably coupled to the computing device, the controller (controller 14 or electronics 117) capable of  independently controlling operation of respective ones of the robotic mechanism, and the spray nozzle according to the scanned structural characteristics and profiles of the wall (detected terrain).  In any event, as disclosed by Bolivar (see para [0013]) Pivac et al (US 20090038258) teaches adhesive applying head 18, the measuring system 13 and the controller 14 that provides control data to the robot 12 to lay the bricks and apply adhesive at predetermined positions. The measuring system 13 measures in real time the position of the head 18 and produces position data for the controller 14 (see para [0026] and [0042] of US’258).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to independently controlling operation of respective ones of the robotic mechanism, and the spray nozzle according to the scanned structural characteristics and profiles of the wall to in provide an automated brick laying in constructing a building.
Regarding claim 5, in Bolivar the end effector is adapted for supporting an inspection means for automating wall inspection (see para [0051] sensors for detecting terrain).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/